TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00396-CV



                                         K. D., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
       NO. 267,636-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant K.D. has filed a motion to dismiss her appeal, which arises out of a suit

affecting the parent-child relationship. In the motion, K.D. represents that she and the father of the

child subject to the suit have entered into an agreement concerning child support, the subject matter

of this appeal. Further, according to K.D., the parties to the suit have entered into an agreed

final judgment that incorporates the child-support agreement, disposes of all the issues in the case,

and has been signed by all the parties. A copy of the agreed final judgment, which K.D. attached to

her motion to dismiss, confirms K.D.’s assertions. We grant K.D.’s motion and dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 28, 2015